Bonds.com Group, Inc. 10-K Exhibit 10.14 AMENDMENT NO.1, WAIVER AND CONSENT TO COMMERCIAL TERM LOAN AGREEMENT This AMENDMENT NO. 1, WAIVER AND CONSENT TO COMMERCIAL TERM LOAN AGREEMENT (this “Amendment” or this “Agreement”), dated as of December 31, 2009, is entered into by and among Bonds.com Group, Inc., a Delaware corporation (the “Borrower”), Bonds.com Holdings, Inc., a Delaware corporation (“Guarantor”), Siesta Capital, LLC (the “Pledgor”), and MBRO Capital, LLC, a Connecticut limited liability company (the “Lender”). Background Borrower and Lender are parties to a Commercial Term Loan Agreement, dated March 31, 2009 (the “Loan Agreement”).Borrower and Lender wish to amend and provide for certain waivers and consents pursuant to the Loan Agreement in the manner set forth below.Pursuant to Section 9.06 of the Loan Agreement, the Loan Agreement may only be amended or waived by a written instrument signed by the parties thereto.Accordingly, Borrower and Lender are entering into, executing and delivering this Amendment in order to amend and provide for certain waivers and consents pursuant to the Loan Agreement in the manner set forth below. Agreement In consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: Section 1.Definitions.Capitalized terms used herein and not defined shall have the meanings given to them in the Loan Agreement. Section 2.Amendment to Section 6.03(h).Section 6.03(h) of the Loan Agreement is hereby amended by deleting such section and replacing it in its entirety with the following: “(h)Redemption.Issue, sell, redeem or repurchase any stock or membership interest, as the case may be, prior to full repayment of the debt owed to the Lender without the prior written consent of the Lender; provided, however, that no such consent shall be required for issuances of any stock pursuant to (i) equity incentive arrangements with employees, officers, directors or consultants of the Borrower approved by the Borrower’s Board of Directors, (ii) convertible, exercisable or exchangeable securities outstanding as of the date of this Agreement, or (iii) issuances for cash consideration the proceeds of which are used to repay the Debt evidenced by the Loan Documents.” Section 3.Effectiveness of Amendment of Section 6.03(h).For all purposes of the parties respective rights, benefits, limitations, covenants and obligations under the Loan Agreement, the amendment to Section 6.03(h) of the Loan Agreement set fort in Section 2 of this Amendment shall be deemed made, and shall be effective retroactively to, March 31, 2009. 1 Section 4.Waivers and Consents. (a)The Lender hereby irrevocably waives any breach and any Event of Default under Sections 6.03(h), (j) and (k) of the Loan Agreement relating to, arising out of or resulting from, and consents to, the transactions contemplated, consummated and to be consummated by the Borrower pursuant to the Unit Purchase Agreement, dated as of August 28, 2009, by and among the Borrower and Fund Holdings, LLC (as the same may be amended from time to time), including, without limitation, the issuance and sale of Units (as defined therein) and any resulting material change in the Borrower’s ownership. (b)The Lender hereby consents pursuant to Sections 6.03(h) and (k) of the Loan Agreement to the transactions contemplated by the Unit Purchase Agreement proposed to be entered into among the Borrower and Laidlaw Venture Partners III, LLC in the form attached hereto as Exhibit A. (c)The Lender hereby consents pursuant to Sections 6.03(h) and (k) of the Loan Agreement to the transactions contemplated by the Unit Purchase Agreement proposed to be entered into among the Borrower and UBS Americas Inc. in the form attached hereto as Exhibit B. (d)The Lender hereby consents, pursuant to Sections 6.03(h) and (k) of the Loan Agreement to the Borrower effecting any and all redemptions of the Series A Preferred Stock (as defined below) in accordance with the Borrower’s Certificate of Designation (as defined below) or the Stockholders’ Agreement (as defined below).For purposes of this Amendment and the Loan Agreement, “Series A Preferred Stock” means the Company’s Series A Participating Preferred Stock, par value $0.001 per share, to be created by the Borrower by the filing of the Certificate of Designation; “Certificate of Designation” means the Certificate of Designation of the Series A Participating Preferred Stock, in the form of Exhibit C hereto or in such other form that is not materially less favorable to the Lender than those set forth on Exhibit C, to be filed by the Borrower with the Secretary of State of the State of Delaware; and “Stockholders’
